Exhibit 10.5

AMENDMENT NO. 2 TO NOTE AND WARRANT PURCHASE AGREEMENT

This Amendment No. 2 to Note and Warrant Purchase Agreement dated as of
August 29, 2008 is entered into with reference to the Note and Warrant Purchase
Agreement dated as of August 4, 2008 (as amended to date, the “Purchase
Agreement”), among PROGRESSIVE GAMING INTERNATIONAL CORPORATION, a Nevada
corporation (the “Issuer”), each subsidiary of the Issuer that is a “Guarantor”
thereunder (the “Guarantors”), and INTERNATIONAL GAME TECHNOLOGY, a Nevada
corporation, as Agent and sole initial Purchaser. Capitalized terms used herein
are used with the meanings set forth for those terms in the Purchase Agreement.

The parties hereto hereby agree with reference to the following facts:

A. Pursuant to Amendment No. 1 to Note and Warrant Purchase Agreement dated as
of August 14, 2008 (“Amendment No. 1”), by and among the Issuer, the Guarantors
party thereto, Agent and the sole initial Purchaser, the parties thereto made
certain arrangements for, among other things, the pledge of the assets and the
stock of Progressive Gaming International (Australasia) Pty Ltd (the “Australian
Subsidiary”).

B. The parties hereto wish to extend the date by which the conditions set forth
in Section 1(b) of Amendment No. 1 must be satisfied.

NOW, THEREFORE, the parties hereby agree as follows:

1. Amendment to Section 1(b) of Amendment No. 1. Section 1(b) of Amendment No. 1
is hereby amended and restated in its entirety to read as follows:

(b) Concurrently with the delivery of the documents required to be delivered
pursuant to Section 2 of this Amendment with respect to the Australian
Subsidiary, but in any event prior to September 30, 2008, (i) Issuer shall
pledge all of the equity interests in the Australian Subsidiary to the Agent and
to the Senior Credit Facility Agent pursuant to one or more pledge agreements to
be governed by New York law (i.e., agreements which are distinct from the Issuer
Security Agreement, the Guarantor Security Agreements and the similar security
agreements executed in favor of Senior Credit Facility Agent), and (ii) the
Australian Subsidiary shall grant a lien on all of its assets to secure the
Obligations and the obligations under the Senior Loan Documents pursuant to one
or more separate guarantor security agreements to be governed by New York law
(i.e., agreements which are distinct from the Issuer Security Agreement, the
Guarantor Security Agreements and the similar security agreements executed in
favor of the Senior Credit Facility Agent); and

2. Events of Default. The failure of the Issuer or its Subsidiaries to timely
comply with the covenants set forth herein shall constitute an Event of Default
under the Purchase Agreement.

3. Purchase Documents Confirmed. Except as expressly modified hereby, the terms
of the Purchase Documents (including Amendment No. 1) are hereby confirmed.

4. Expenses. Issuer confirms its obligation to pay the expenses of the Agent in
connection with the matters set forth herein.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ISSUER: PROGRESSIVE GAMING INTERNATIONAL CORPORATION,
a Nevada corporation By:   /s/ Russel H. McMeekin Name:   Russel H. McMeekin
Title:   Chief Executive Officer

 

GUARANTORS: PGIC NV,
a Nevada corporation By:   /s/ Russel H. McMeekin Name:   Russel H. McMeekin
Title:   Chief Executive Officer

 

MGC, INC.,
a Nevada corporation By:   /s/ Russel H. McMeekin Name:   Russel H. McMeekin
Title:   Chief Executive Officer

 

PROGRESSIVE GAMES, INC.,
a Delaware corporation By:   /s/ Russel H. McMeekin Name:   Russel H. McMeekin
Title:   Chief Executive Officer

 

GAMES OF NEVADA, INC.,
a Nevada corporation By:   /s/ Russel H. McMeekin Name:   Russel H. McMeekin
Title:   Chief Executive Officer

 

VIKING MERGER SUBSIDIARY, LLC,
a Delaware limited liability company By:   /s/ Russel H. McMeekin Name:   Russel
H. McMeekin Title:   Chief Executive Officer

Amendment No. 2 to Purchase Agreement



--------------------------------------------------------------------------------

PRIMELINE GAMING TECHNOLOGIES, INC.,
a California corporation By:   /s/ Russel H. McMeekin Name:   Russel H. McMeekin
Title:   Chief Executive Officer

 

MIKOHN INTERNATIONAL, INC.,
a Nevada corporation By:   /s/ Russel H. McMeekin Name:   Russel H. McMeekin
Title:   Chief Executive Officer

 

MIKOHN HOLDINGS, INC.,
a Nevada corporation By:   /s/ Russel H. McMeekin Name:   Russel H. McMeekin
Title:   Chief Executive Officer

 

ENDX, INC. (USA),
a Nevada corporation By:   /s/ Russel H. McMeekin Name:   Russel H. McMeekin
Title:   Chief Executive Officer

Amendment No. 2 to Purchase Agreement



--------------------------------------------------------------------------------

PGIC HOLDINGS LIMITED,
a private limited company organized under the laws of England and Wales By:  
/s/ Heather A. Rollo Name:   Heather A. Rollo Title:   Treasurer

 

PROGRESSIVE GAMING INTERNATIONAL (GROUP) LTD.,
a private limited company organized under the laws of England and Wales By:  
/s/ Heather A. Rollo Name:   Heather A. Rollo Title:   Treasurer

 

PROGRESSIVE GAMING INTERNATIONAL (UK) LTD.,
a private limited company organized under the laws of England and Wales By:  
/s/ Heather A. Rollo Name:   Heather A. Rollo Title:   Treasurer

 

PGI (MACAO) LIMITED,
a Macau limited liability company By:   /s/ Heather A. Rollo Name:   Heather A.
Rollo Title:   Authorized Agent

 

 

Progressive Gaming International (Australasia) Pty Ltd

ACN 061 944 161 in accordance with section 127 of the Corporations Act 2001:

    /s/ Heather A. Rollo     /s/ Roger Webber Director     Director Heather A.
Rollo     Roger Webber

Name of Director

(BLOCK LETTERS)

   

Name of Director

(BLOCK LETTERS)

Amendment No. 2 to Purchase Agreement



--------------------------------------------------------------------------------

AGENT AND PURCHASER:

 

INTERNATIONAL GAME TECHNOLOGY

By:   /s/ Daniel R. Siciliano Name:   Daniel R. Siciliano Title:   Chief
Accounting Officer and Treasurer